   Case 3:19-cv-01841-BN Document 21 Filed 06/16/20                Page 1 of 7 PageID 79



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 WILLIE RAY SMITH,                                §
                                                  §
                Plaintiff,                        §
                                                  §
         v.                                       §       Civil Action No. 3:19-cv-01841-S
                                                  §
 SUMMIT MIDSTREAM PARTNERS, LP,                   §
                                                  §
                Defendant.                        §

        DEFENDANT’S MOTION TO COMPEL PLAINTIFF’S PRODUCTION OF
        DOCUMENTS RESPONSIVE TO DEFENDANT’S FIRST REQUEST FOR
                    PRODUCTION AND FOR SANCTIONS

        Defendant Summit Midstream Partners, LP (“Summit” or “Defendant”) files this Motion

to Compel Plaintiff’s Production of Documents Responsive to Defendant’s First Request for

Production and for Sanctions (the “Motion”), and states the following:

                                  I.      INTRODUCTION

        After months of Defendant’s unanswered requests that Plaintiff produce documents

responsive to Defendant’s Request for Production or, at the very least, provide some explanation

of the status of Plaintiff’s document production, Defendant is forced to seek the Court’s

intervention to compel Plaintiff to comply with his discovery obligations, just days before the

scheduled deposition of Defendant’s employee.          Because Plaintiff’s conduct has been

contumacious and has prejudiced Defendant in its defense of this case, Defendant requests the

Court stay the proceedings, including the deposition of Defendant’s employee, and otherwise

justly sanction Plaintiff and award Defendant its reasonable attorney’s fees incurred in bringing

this Motion.



DEFENDANT’S MOTION TO COMPEL PLAINTIFF’S
PRODUCTION OF DOCUMENTS RESPONSIVE TO DEFENDANT’S
FIRST REQUEST FOR PRODUCTION AND FOR SANCTIONS – PAGE 1
FP 38016170.1
    Case 3:19-cv-01841-BN Document 21 Filed 06/16/20                          Page 2 of 7 PageID 80



                II.     RELEVANT FACTUAL AND PROCEDURAL HISTORY

        1.       This lawsuit was filed by Summit’s former employee, Plaintiff Willie Ray Smith

(“Smith” or “Plaintiff”), on August 1, 2019. After two amendments to the Complaint, the Second

Amended Complaint (the “Complaint”) is the operative pleading in this matter. Plaintiff alleges

that Defendant violated Title VII by denying him promotional opportunities and terminating his

employment in August 2015, because of his race.

        2.       On October 21, 2019, Plaintiff served his initial disclosures, pursuant to Fed. R.

Civ. P. 26(a)(1). In conjunction with these disclosures, Plaintiff produced various W2s, his offer

letter for the position he held with Summit, and two Summit documents he retained related to third-

party testing and inspections of gas samples.

        3.       On December 19, 2019, Defendant served its First Set of Interrogatories and First

Request for Production to Plaintiff. APP. 01-28.

        4.       Plaintiff served his objections and answers to Defendant’s First Set of

Interrogatories on January 27, 2019.1 Accompanying his answers, Plaintiff produced documents

related to his efforts to find employment after his separation from employment with Summit and

a witness statement.

        5.       On January 30, 2019, Plaintiff served his objections and written responses to

Plaintiff’s First Request for Production. APP. 29-35. Plaintiff produced signed authorizations

with his written responses but no other documents.

        6.       In response to most of the requests, Plaintiff responded that he “will produce to the

extent that he has in his possession.” Id.




1
  Defendant agreed to a 10-day extension of time for Plaintiff to serve his responses to Defendant’s First Set of
Interrogatories and First Request for Production.
DEFENDANT’S MOTION TO COMPEL PLAINTIFF’S
PRODUCTION OF DOCUMENTS RESPONSIVE TO DEFENDANT’S
FIRST REQUEST FOR PRODUCTION AND FOR SANCTIONS – PAGE 2
FP 38016170.1
    Case 3:19-cv-01841-BN Document 21 Filed 06/16/20                           Page 3 of 7 PageID 81



        7.         On February 28, 2020, Plaintiff served supplemental answers to Defendant’s First

Set of Interrogatories. With his supplemental answers, Plaintiff produced the same Summit

records he previously produced with his disclosures in October 2019.

        8.         During a telephone conference on April 30, 2020, Defendant’s counsel notified

Plaintiff’s counsel that Defendant had not received records responsive to its First Request for

Production. Plaintiff’s counsel assured Defendant’s counsel that he had produced documents

responsive to Defendant’s First Request for Production and asserted that he had a return receipt to

prove it.       Defendant’s counsel requested that Plaintiff’s counsel provide the return receipt

identifying who in Defendant’s counsel’s office received the records.

        9.         On May 4, 2020, Plaintiff’s counsel emailed Defendant’s counsel attaching two

return receipts which he claimed established that he produced documents responsive to

Defendant’s First Request for Production. APP. 36-41. The receipts, however, were dated October

21, 2019 and January 27, 2020—the dates Plaintiff served his disclosures and answers to

interrogatories, respectively. Id.

        10.        Defendant’s counsel, again, requested clarification on Plaintiff’s document

production, specifically requesting that Plaintiff identify whether the documents he produced with

his initial disclosures and answers to interrogatories were the totality of documents responsive to

Defendant’s Request for Production.2 APP. 36. Plaintiff’s counsel did not respond.

        11.        Again, on May 26, 2020, Defendant’s counsel inquired about the status of

Plaintiff’s document production. APP. 42.3 Plaintiff’s counsel responded stating that he would



2
  Upon information and belief, Plaintiff produced witness statements and Summit records to the EEOC that have not
been produced in this lawsuit.
3
  In this communication, Defendant’s counsel informed Plaintiff’s counsel that she would file a motion to compel if
records were not produced by the end of the week.

DEFENDANT’S MOTION TO COMPEL PLAINTIFF’S
PRODUCTION OF DOCUMENTS RESPONSIVE TO DEFENDANT’S
FIRST REQUEST FOR PRODUCTION AND FOR SANCTIONS – PAGE 3
FP 38016170.1
   Case 3:19-cv-01841-BN Document 21 Filed 06/16/20                       Page 4 of 7 PageID 82



check with his secretary to determine if he’s produced all relevant documents in his possession.

APP. 42. Defendant’s counsel never heard back from Plaintiff’s counsel in this regard.

          12.       In a final attempt to resolve this discovery dispute without the Court’s intervention,

on June 10, 2020, Defendant’s counsel advised Plaintiff’s counsel that she would file a motion to

compel if Plaintiff’s counsel did not produce documents responsive to Defendant’s First Request

for Production by Friday, June 12, 2020. APP. 44. Plaintiff’s counsel did not produce any records

or provide any explanation for his failure to do so.

          13.       Meanwhile, Defendant has responded to Plaintiff’s interrogatories and multiple

requests for production, produced over 600 pages of documents, and has agreed to produce a

company witness for deposition on Friday, June 19, 2020.

          14.       As a result of Plaintiff’s counsel’s recalcitrance, Defendant is now required to seek

the Court’s intervention and requests that the Court sanction Plaintiff’s counsel for his willful

noncompliance with his discovery obligations and award Defendant its reasonable attorney’s fees

incurred in bringing this Motion. Defendant requests the Court stay the proceedings, including the

deposition of Defendant’s employee, until the Court’s order is obeyed.

          15.       Defendant further requests a hearing on the Court’s expedited discovery hearing

docket.

                                      III.    LEGAL ARGUMENT

          Fed. R. Civ. P. 37(d) vests the Court with broad discretion to fashion an appropriate

sanction for a party’s failure to serve answers, objections, or other written responses after being

served with written discovery. Appropriate sanctions may include:

                •   Prohibiting the disobedient party from supporting or opposing
                    designated claims or defenses, or from introducing designated
                    matters in evidence;
                •   Striking pleadings in whole or in part;
DEFENDANT’S MOTION TO COMPEL PLAINTIFF’S
PRODUCTION OF DOCUMENTS RESPONSIVE TO DEFENDANT’S
FIRST REQUEST FOR PRODUCTION AND FOR SANCTIONS – PAGE 4
FP 38016170.1
      Case 3:19-cv-01841-BN Document 21 Filed 06/16/20                 Page 5 of 7 PageID 83



            •   Staying further proceedings until the order is obeyed; or
            •   Dismissing the action in whole or in part.

Fed. R. Civ. P. 37(d)(3) (referencing available sanctions under Fed. R. Civ. P. 37(b)(2)(A)(i)-(vi)).

The Rule further provides that:

                Instead of or in addition to these sanctions, the court must require
                the party failing to act, the attorney advising that party, or both to
                pay the reasonable expenses, including attorney’s fees, caused by
                the failure, unless the failure was substantially justified or other
                circumstances make an award of expenses unjust.

Id.

         As demonstrated above, Plaintiff has intentionally and contumaciously avoided complying

with his discovery obligations under the Federal Rules of Civil Procedure by refusing to produce

records responsive to Defendant’s First Request for Production.

         Plaintiff’s willful noncompliance has substantially and unfairly prejudiced Defendant in its

ability to gather facts, documents, and information to enable it to fully and fairly defend Plaintiff’s

claims. Now, Defendant is faced with defending a witness deposition without the benefit of

Plaintiff’s document production. Plaintiff’s disregard for the discovery process has also caused

delay in these proceedings, as Defendants have lost valuable time during the discovery period.

Additionally, as a result of Plaintiff’s conduct, Defendant has incurred attorney’s fees chasing

Plaintiff to produce records and moving for Court intervention and sanctions. For these reasons,

Defendant respectfully requests that the Court grant its Motion. Defendant respectfully request

that the Court stay the proceedings, specifically including the deposition of Defendant’s employee

until Plaintiff has complied with his discovery obligations.

         Additionally, Plaintiff’s agreement to produce documents in his “possession” is

insufficient. Federal Rule of Civil Procedure 34 requires that Plaintiff, as the responding party,

produce the responsive documents not just in his possession but within his custody or control.
DEFENDANT’S MOTION TO COMPEL PLAINTIFF’S
PRODUCTION OF DOCUMENTS RESPONSIVE TO DEFENDANT’S
FIRST REQUEST FOR PRODUCTION AND FOR SANCTIONS – PAGE 5
FP 38016170.1
   Case 3:19-cv-01841-BN Document 21 Filed 06/16/20                   Page 6 of 7 PageID 84



Defendant further requests that, in granting this Motion, the Court require that Plaintiff produce

responsive documents in his possession, custody, or control.

                                     IV.     CONCLUSION

        Defendant respectfully requests that the Court grant its Motion, require Plaintiff to produce

documents responsive to Defendant’s First Request for Production within his possession, custody,

or control within seven days of the Court’s order, stay the proceedings, including the deposition

of Defendant’s employee, award Defendant its reasonable attorney’s fees and costs incurred in

bringing this Motion and otherwise justly sanction Plaintiff for his willful noncompliance with his

obligations under the Federal Rules of Civil Procedure.

                                           Respectfully submitted,


                                           By:      /s/ Arthur V. Lambert
                                                    Arthur V. Lambert
                                                    Texas State Bar No. 11841250
                                                    ATTORNEY-IN-CHARGE
                                                    Dana T. Chang Dikas
                                                    Texas State Bar No. 24110975
                                                    FISHER & PHILLIPS LLP
                                                    500 N. Akard Street, Suite 3550
                                                    Dallas, TX 75201
                                                    Tel: (214) 220-9100
                                                    Fax: (214) 220-9122
                                                    alambert@fisherphillips.com

                                                    ATTORNEYS FOR DEFENDANT

                              CERTIFICATE OF CONFERENCE

       The undersigned certifies that on April 30, 2020, May 4, 2020, May 26, 2020 and June 10,
2020, I conferred with James E. Polk, counsel for Plaintiff, regarding the relief sought in this
Motion and Plaintiff’s counsel has not complied with Defendant’s counsel’s requests for the relief
sought by this Motion.


                                                 /s/ Dana T. Chang Dikas
                                                 Dana T. Chang Dikas
DEFENDANT’S MOTION TO COMPEL PLAINTIFF’S
PRODUCTION OF DOCUMENTS RESPONSIVE TO DEFENDANT’S
FIRST REQUEST FOR PRODUCTION AND FOR SANCTIONS – PAGE 6
FP 38016170.1
   Case 3:19-cv-01841-BN Document 21 Filed 06/16/20                     Page 7 of 7 PageID 85



                                  CERTIFICATE OF SERVICE

       I hereby certify that on June 16, 2020, a copy of this instrument was filed electronically.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system. Parties may access this filing through the Court’s CM/ECF System.


                                                /s/ Arthur V. Lambert
                                                Arthur V. Lambert




DEFENDANT’S MOTION TO COMPEL PLAINTIFF’S
PRODUCTION OF DOCUMENTS RESPONSIVE TO DEFENDANT’S
FIRST REQUEST FOR PRODUCTION AND FOR SANCTIONS – PAGE 7
FP 38016170.1
